Case 13-27807        Doc 54     Filed 11/02/18     Entered 11/02/18 12:50:55          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 27807
         Cherell Holiday

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/10/2013.

         2) The plan was confirmed on 09/23/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/23/2013, 03/31/2014, 06/23/2016, 03/30/2017, 06/01/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 03/05/2018.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $7,538.15.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-27807             Doc 54         Filed 11/02/18    Entered 11/02/18 12:50:55                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $26,714.73
           Less amount refunded to debtor                                $417.51

 NET RECEIPTS:                                                                                          $26,297.22


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $2,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $1,056.88
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $3,056.88

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 AFNI                                    Unsecured           0.00           NA              NA            0.00        0.00
 At & T                                  Unsecured          58.00           NA              NA            0.00        0.00
 Baker & Miller, P.C.                    Unsecured           0.00           NA              NA            0.00        0.00
 Blitt & Gaines PC                       Unsecured           0.00           NA              NA            0.00        0.00
 Chadwicks                               Unsecured         200.00           NA              NA            0.00        0.00
 Citibank South Dakota, N.A.             Unsecured           0.00           NA              NA            0.00        0.00
 City College Of Chicago                 Unsecured         110.00           NA              NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured      4,300.00       3,110.80        3,110.80      1,263.89         0.00
 Comcast                                 Unsecured         643.00           NA              NA            0.00        0.00
 Commonwealth Edison Company             Unsecured         362.00          3.10            3.10           1.26        0.00
 Enhanced Recovery                       Unsecured           0.00           NA              NA            0.00        0.00
 I C Systems Collections                 Unsecured           0.00           NA              NA            0.00        0.00
 Jefferson Capital Systems LLC           Unsecured         555.00        555.20          555.20        225.57         0.00
 LVNV Funding LLC                        Unsecured           0.00           NA              NA            0.00        0.00
 Meyer & Njus                            Unsecured           0.00           NA              NA            0.00        0.00
 Peoples Energy Corp                     Unsecured         232.00        199.02          199.02          80.86        0.00
 Resurgent Capital Services              Unsecured      3,379.00       3,410.33        3,410.33      1,385.58         0.00
 RJM Acquisitions LLC                    Unsecured           0.00           NA              NA            0.00        0.00
 Santander Consumer USA                  Secured       17,531.00     17,211.58        17,211.58     17,211.58    2,192.34
 Sprint Corp                             Unsecured      1,351.00       1,351.23        1,351.23        548.99         0.00
 Target National Bank                    Unsecured         921.00           NA              NA            0.00        0.00
 US Bank                                 Unsecured         700.00         36.67           36.67          14.90        0.00
 US Bank                                 Unsecured           0.00        474.76          474.76        192.89         0.00
 US Bank                                 Unsecured           0.00        301.46          301.46        122.48         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-27807        Doc 54      Filed 11/02/18     Entered 11/02/18 12:50:55             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $17,211.58         $17,211.58           $2,192.34
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $17,211.58         $17,211.58           $2,192.34

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $9,442.57          $3,836.42              $0.00


 Disbursements:

         Expenses of Administration                             $3,056.88
         Disbursements to Creditors                            $23,240.34

 TOTAL DISBURSEMENTS :                                                                     $26,297.22


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
